
	
		II
		111th CONGRESS
		1st Session
		S. 2035
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on Trimethyl
		  cyclo hexanol.
	
	
		1.Trimethyl cyclo
			 hexanol
			(a)In
			 generalHeading 9902.05.03 of
			 the Harmonized Tariff Schedule of the United States (relating to Trimethyl
			 cyclo hexanol) is amended by striking the date in the effective period column
			 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
